L. CHARLES WRIGHT, Retired Appellate Judge.
WHEREAS, on June 12, 1987 the Supreme Court of Alabama, 515 So.2d 1250, after review of the judgment of this court by writ of certiorari, entered its judgment reversing our judgment, 515 So.2d 1248, and
WHEREAS, this court was directed by said supreme court to enter judgment in accord with its direction, it is therefore ordered that the judgment of the Circuit Court of Elmore County, Alabama heretofore entered in this cause be and hereby is reversed and set aside.
It is further ordered that the matter is remanded to said circuit court for further proceedings with directions to reconsider its judgment according to the provisions of the last paragraph of the opinion and judgment of the supreme court heretofore entered.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED WITH DIRECTIONS ON REMAND.
All the Judges concur.